KELLY, Judge.
Sabine Desvousges appeals from the order adjudicating her guilty of violating an injunction for protection against domestic violence. She correctly argues that the trial court failed to follow the requirements of Florida Rule of Criminal Procedure 3.840 for indirect criminal contempt because it failed to attach to the order a sworn affidavit from a person with knowledge of the facts. See Mix v. State, 827 So.2d 397 (Fla. 2d DCA 2002); Hagerman v. Hagerman, 751 So.2d 152 (Fla. 2d DCA 2000). Accordingly, we reverse the order of the trial court without prejudice to new proceedings being held in conformity with rule 3.840. See Mix, 827 So.2d at 399.
Reversed.
NORTHCUTT, J., and GALLEN, THOMAS M., Associate Senior Judge, Concur.